TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 19, 2014



                                     NO. 03-12-00183-CV


         Appellant, Raymond Bloch// Cross-Appellants, SAVR Communications, Inc.;
                              and OnAsset Intelligence, Inc.

                                                v.

   Appellees, SAVR Communications, Inc.; OnAsset Intelligence, Inc.; VanOwen Group
              Acquisition Company, Inc.; Adam Crossno; and John Crossno//
                            Cross-Appellee, Raymond Bloch




             APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
                 AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the district court on December 1, 2011. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. Therefore, the Court affirms the district court’s judgment. Each

party shall pay the costs of the appeal incurred by that party, both in this Court and the court

below.